DETAILED ACTION
The Office Action is in response to Amendment and Remarks dated on 06/02/2022.
Claims 1-2, 5-10, 13-15 and 17 as presented in the Amendments to the Claims received on 06/02/2022 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1 and 15, closest prior arts over Klingemann et al. (US 20200180611 A1, hereinafter Klingemann), in view of Huang et al. (Uncertainty-aware driver trajectory prediction at urban intersections, hereinafter Huang) taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.

Klingemann teaches determining a plurality of possible future trajectory of the vehicle based on the previous trajectory of the vehicle and surrounding information obtained from the sensor (par [0021]: “The driver assistance system according to the present aspect is thereby configured to detect or identify at least one vehicle-external obstacle, located in the current environment of the motor vehicle, using the environmental data, and depending on the driving state data, to determine a corresponding risk of collision, i.e., a risk or probability of a collision of the motor vehicle with the detected or identified obstacle. For this purpose, a trajectory of the motor vehicle and, if applicable, of the obstacle, can for example be determined and continued or extrapolated. Equally, a model of the motor vehicle, for example, may be predefined and the movement thereof can be simulated or modeled in consideration of the driving state data and, if applicable, the environmental data”), and an optimal trajectory or evasive trajectory (par [0022]: “The driver assistance system is further configured to determine at least one evasion trajectory for the motor vehicle for preventing a collision of the motor vehicle with the obstacle. The evasion trajectory thus indicates a possible path which the motor vehicle can follow and which will likely lead the vehicle past the obstacle without causing a collision. The evasion trajectory may therefore be a line within the driving path. The driving state data, for example, and, if applicable, the environmental data, may be considered in order to determine the evasion trajectory.), but fails to specifically teach upon determination that the recent driving history of the vehicle is not satisfactory, entering the vehicle into an autonomous driving mode and autonomously driving the vehicle along the determined optimal trajectory.

Huang teaches determines the possible future state of the vehicle based on the confidence of the state of the vehicle (FIG. 3 Confidence Scores; pg 3 right col: “In this section, we describe our proposed predicting system depicted in Figure 3. The system includes a variational trajectory predictor that outputs a set of GMM parameters, and a confidence estimator that generates confidence scores for the variational trajectory predictor as well as additional expert trajectory predictors. The mixture-of-experts predictor is responsible for choosing the best predictor among candidates according to the scores estimated by the confidence estimator, or providing a warning if none of the candidates are trustworthy”; FIG.2; FIG. 3 Confidence Estimator; FIG.7: “Demonstrated predicted trajectories with the variational predictor”;  pg 3 left col: “The input X to our model includes • Projected coefficients of past trajectory, • Steering wheel angle and gas pedal position, • Angular velocity and linear velocity, • Images from front camera and two side cameras. The output of the model is a probability distribution over future trajectory, which can be transformed from a set of projected coefficients”), but fails to specifically teach upon determination that the recent driving history of the vehicle is not satisfactory, entering the vehicle into an autonomous driving mode and autonomously driving the vehicle along the determined optimal trajectory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668      

/ABDHESH K JHA/Primary Examiner, Art Unit 3668